DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. Applicant states that each any ever element of the independent claims are not anticipated as required under 35 USC 102. Specifically, fail to teach the claimed the SIG field including an indication of at least one midamble present in the data field and an indication of midamble location in the data field.
 	During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification.” Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005). According to dictionary.com the definition of indication is in this context is “anything serving to indicate or point out, as a sign or token.” https://www.dictionary.com/browse/indication
	According to Zhang, Column 9, Lines 24 – 42:
(44) In some embodiments of the single data unit 100, the preamble 102 includes an indication that one or more midambles 108a-108c are included in the single data unit 100. The indication may be included in the SIG field or in some other suitable field of the preamble 102. In one embodiment, the indication is a subfield of the preamble 102 and also indicates a position or location of a midamble within the data payload portion. The subfield corresponds to the value N.sub.d described in FIG. 3, in one example. In another embodiment, if a location of the midamble or midambles is fixed within the data unit 100, the indication is a flag, bit or other indicator in the preamble 102 that signals the existence of a single midamble, or the indication is an indication of the number of midambles that are included in the single data unit 100, but the location(s) of the midamble(s) is (are) assumed. For example, a communication protocol defines fixed locations, in one embodiment.

According to the highlighted portion, which refers to midambles in the data field NOT being in fixed positions. This is clear due to the fact that an indication for position/location is included in this embodiment and not assumed and due to the prior sentence in Zhang which recites in Column 9, lines 20 - 23: 
 Furthermore, although not shown in FIG. 3, in some embodiments, the lengths of the data portions 105a, 105b and 105c are not equivalent. For example, two or more of the data portions 105a, 105b and 105c have different lengths in some embodiments and/or scenarios.

Concerning the portion in dispute “the SIG field including an indication of at least one midamble present in the data field and an indication of midamble location in the data field.” First it is clear that both Zhang and the instant application both teach “a single SIG field comprising the indication(s)” Second it is clear that Zhang discloses “The indication [that one or more midfields are present] may be included in the SIG field or in some other suitable field of the preamble… the indication is a subfield of the preamble and also indicates a position or location of a midamble within the data payload portion” The “and also” referring to an indication of both presence and a position/location. As the instant application claims “one” SIG subfield  with an indication of a presence and an indication of a position/location of midfield(s). Further the prior art of Zhang discloses a single SIG subfield with indication of a presence “and also” location and position. It is not a reach to suggest the SIG subfield of the instant application comprises both an indication of a presence and an indication of the location/position of midfield(s). 
 	Further, is it also necessary and obvious to a person with ordinary skill in the art to have both indications of the number of midfield(s) and the positions/locations of them as they are do NOT have to be in fixed positions in the referenced embodiment as described in the 103 rejection of the independents.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Paragraph 130 of the instant application  recites:
[0130] The SIG field 701.sub.A of the preamble 701 may include an indication of the presence of or a location of a midamble (for example, first midamble 703 or second midamble 705) or the postamble 707 in a transmission 700. The location may be indicated by a symbol offset to the midamble, a number of symbols between the midambles 703, 705, time between midambles 703, 705, or an index to a pre-determined midamble location (for example, every nth OFDM symbol). Further, the indication of a location of the midamble may be determined based on an antenna index or an antenna number.

The independent claims of the instant application recite: “A station (STA) comprising: a transceiver configured to receive a frame, the frame including a signal (SIG) field and a data field, the SIG field including an indication of  at least one midamble [[is]] present in the data field and an indication of midamble location in the data field; and a processor operatively coupled to the transceiver, the processor configured to decode the data field, based on the SIG field.”

As the SIG field including an indication of a present midamble AND an indication of a midamble location were only introduced in the claim language of 12/15/21, they were not part of the original disclosure which only supports the SIG field of the preamble may include an indication of the presence of OR a location of a midamble this is a new matter situation.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7 – 9, 14 and 20 - 22 are rejected under 35 U.S.C. 103 as being obvious over Zhang et al. (US Patent 8,462,863).
Regarding claims 1 and 14, Zhang teaches a method and a station (STA) comprising: (i.e. fig. 1 shows a wireless network comprising of an access point and multiple client devices (STAs), each comprising a processor, transceiver and memory for executing programmed instructions; see column 3, lines 19 - 30)
 	a transceiver configured to receive a frame including a signal (SIG) field and a data field, the SIG field including an indication of at least one midamble present in the data field and an indication of midamble location in the data field; and  a processor operatively coupled to the transceiver, the processor configured to decode the data field, based on the SIG field. (i.e. fig. 3 shows a single OFDM data unit (100) may comprise a preamble (102) and data portion (105x) which midambles (108x) are included; column 6, lines 53 – 59: an indication of midambles location or position in the data unit may be included in a SIG field; column 8, lines 65 – 67; column 9, lines 1 – 16; column 9, lines 24 - 40)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to include both and indication of the presence of any midamble(s) and an indication of their position/location into Zhang. Zhang disclosed a SIG field comprising an indication of a presence of any midamble(s) and also the locations of these midambles. First it is known in the art that one SIG field, as in BOTH the prior art and instant application, may comprise multiple indications (i.e. bitmap). Second, as the embodiment supports data portions of differing sizes it is necessary to indicate the positions/locations of the midambles as the position are not fixed and the presence is not a certainty.
 	A person with ordinary skill in the art would have been motivated to make the modification to Zhang to improve network performance by optimizing frame structure.
Regarding claims 7 and 20, Zhang teaches the STA of claim 1, wherein the at least one midamble is usable to facilitate updating of a field channel estimate. (i.e. midamble information is utilized to calibrate a channel estimate; see column 3, lines 1 - 18)
Regarding claims 8 and 21, Zhang teaches the STA of claim 1, wherein the processor and the transceiver are further configured to transmit a request to change a number of the at least one midamble in consecutive frames. (i.e. the number of midambles in a data unit can be changed by the STA; see column 6, lines 53 - 67)
Regarding claims 9 and 22, Zhang teaches the STA of claim 8, wherein the number of the at least one midamble received by the STA changes based on the request to change. (i.e. the number of midambles in a data unit is dynamic based upon request by the STA; see column 6, lines 53 - 67)
Claims 2 – 4 and 15 – 17 are rejected under 35 U.S.C. 103 as being obvious over Zhang et al. (US Patent 8,462,863).


Regarding claims 2 and 15, Zhang discloses all the recited limitations of claim 1 and 14 as described previously from which claims 2 and 15 depend. Zhang does not explicitly disclose wherein the field indication of midamble location provides a symbol offset of the at least one midamble. (i.e. fig. 3 shows midamble location information can be based upon OFDM symbol information; column 9, lines 24 - 41)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to utilize a symbol offset to indicate the location of the midamble into Zhang. Zhang already discloses a midamble in between a number of OFDM data symbols representing data and a preamble comprising position information of the data unit and it is well known in the art to utilize symbol offsets in a preamble to indicate frame structure.  
 	A person with ordinary skill in the art would have been motivated to make the modification to Zhang to improve network performance by optimizing frame structure.
Regarding claims 3 and 16, Zhang discloses all the recited limitations of claim 1 and 14 as described previously from which claims 3 and 16 depend. Zhang does not explicitly disclose wherein the field of midamble location provides a symbol offset between a first midamble and a second midamble. (i.e. fig. 3 shows midamble location information can be based upon OFDM symbol information; column 9, lines 24 - 41)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to utilize a symbol offset to indicate the location of the midamble into Zhang. Zhang already discloses a midamble in between a number of OFDM data symbols representing data and a preamble comprising position information of the data unit and it is well known in the art to utilize symbol offsets in a preamble to indicate frame structure.  
 	A person with ordinary skill in the art would have been motivated to make the modification to Zhang to improve network performance by optimizing frame structure.
Regarding claims 4 and 17, Zhang discloses all the recited limitations of claim 1 and 14 as described previously from which claims 4 and 17 depend. Zhang does not explicitly disclose wherein the field indication of midamble location indicates a fixed number of symbols between the at least one midamble. (i.e. fig. 3 shows midamble location information can be based upon OFDM symbol information; column 9, lines 24 - 41)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to utilize a symbol offset to indicate the location of the midamble into Zhang. Zhang already discloses a midamble in between a number of OFDM data symbols representing data and a preamble comprising position information of the data unit and it is well known in the art to utilize symbol offsets in a preamble to indicate frame structure.  
 	A person with ordinary skill in the art would have been motivated to make the modification to Zhang to improve network performance by optimizing frame structure.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
July 26, 2022Primary Examiner, Art Unit 2471